Case 1:19-cr-00445-WJM Document 32 Filed 05/14/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00445-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

CURTIS ARGANBRIGHT,

       Defendant.


     MOTION FOR LEAVE TO FILE EQUAL LENGTH RESPONSE BRIEF AND FOR
                           ADDITIONAL TIME


       On May 7, 2020, the Court granted the defendant’s unopposed Motion for Leave to File

Sentencing Motion in Excess of Otherwise Applicable Page Limitation. ECF No. 25. The

defendant’s motion stipulated no opposition to the government filing a motion of equal length.

The Court’s order, however, granted the defendant leave to file a 25-page motion but was silent

regarding the government’s response. The default rules provide for equal-length briefing by the

parties, WJM Revised Practice Standards III.C.1, which would mean a 25-page response.

However, out of an abundance of caution, the government formally requests leave of the Court

before filing such a response.

       The Defendant’s unopposed Motion for leave to File Sentencing Motion in Excess of

Otherwise Applicable Page Limitations recognized that an extra-long brief would warrant an

extra-long time for a response and did not oppose the government filing a response on or before

the deadline of May 27, 2020 that would have applied under the Court’s practice standards. ECF

No. 24, at 4; WJM Practice Standards IX.I.2.b (noting that responses to sentencing motions are


                                               1
Case 1:19-cr-00445-WJM Document 32 Filed 05/14/20 USDC Colorado Page 2 of 3




due “at least 7 days prior to the date of the sentencing hearing.”) However, on May 14, 2020 the

Court ordered the government to respond to an unusually lengthy pleading in nearly the usual

time frame, only 8 (rather than the traditional 7) days after it was filed. The defendant’s lengthy

pleading challenge virtually every aspect of the case, creates a dispute over expert testimony

(including a rival expert report), and features an appendix that is approximately 177 pages long.

The government is working diligently on its response and will continue to work diligently over

the weekend. However, it needs time to consult with its own expert with regard to the rival

report, as well as to compile any materials necessary for a supplemental appendix. The

government respectfully requests an extension to response until the original response date of

May 27, 2020. The government is mindful that the Court may also need additional time to

evaluate such excessive briefing and would respectfully ask, in the alternative, that the deadline

be extended to at least May 25 so that the government attorneys can finalize matters during the

weekend of May 23 and May 24, with May 25 available for final supervisory approval.

       Respectfully submitted this 14st day of May, 2020.

       JASON R. DUNN                                          ERIC S. DREIBAND
       United States Attorney                                 Assistant Attorney General
       District of Colorado                                   Civil Rights Division
                                                              U.S. Department of Justice

By:    s/ Bryan David Fields                          By:     s/ Maura Deady White
       BRYAN DAVID FIELDS                                     MAURA DEADY WHITE
       Assistant United States Attorney
       1801 California Street, Suite 1600             By:     s/ Katherine Gray DeVar
       Denver, CO 8020                                        KATHERINE GRAY DEVAR
       Telephone: 303-454-0100
       Facsimile: 303-454-0402                                Trial Attorneys
       Bryan.Fields3@usdoj.gov                                Civil Rights Division
                                                              950 Pennsylvania Avenue, N.W.
                                                              Telephone: 202-616-5103
                                                              Maura.White@usdoj.gov
                                                              Katherine.Devar@usdoj.gov



                                                 2
Case 1:19-cr-00445-WJM Document 32 Filed 05/14/20 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

                I certify that on this 14th day of May, I electronically filed the foregoing with
  the Clerk of the Court using the CM/ECF system which will send notification of such filing
  to all counsel of record in this case


                                                     s/ Bryan David Fields
                                                     BRYAN DAVID FIELDS
                                                     Assistant United States Attorney
                                                     1801 California Street, Suite 1600
                                                     Denver, CO 80202
                                                     Telephone 303-454-0100
                                                     Facsimile 303-454-0402
                                                     Bryan.Fields3@usdoj.gov
